DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art of Figure 1 [AAPA] in view of Feist et al. [US 2008/0129436 A1.]
Regarding claims 1 and 3, AAPA discloses an embedded-core device [1a] comprising:
- a substrate [2]; 
- a core [3] embedded in the substrate; and
- a winding arranged around the core [5, 6, 7.]
AAPA discloses the instant claimed invention except for a dummy pin in direct contact with the core and not in direct contact with the winding. 
Feist et al. discloses a magnetic device [figure 3] comprising:
- a support structure [10]
- a magnetic core [2] disposed on the support structure;
- at least one coil [41, 42, 43] disposed about the magnetic core; and

It would have been obvious at the time the invention was made to include a guilding/dummy element [spacer] in AAPA, as suggested by Feist et al., for the purpose of providing spacing/guiding for the core and the coil.
Regarding claim 2, Feist et al. further discloses the spacer in direct contact with the core and not in direct contact with the winding, wherein the spacer structure can be different shapes/sizes and/or design.
It would have been obvious at the time the invention was made to include additional guilding [spacer] in AAPA in view of Feist et al. for the purpose of improving spacing/guiding and/or support for the core/coil structure.
Regarding claim 5, Feist et al. discloses the dummy/guiding structure being shorter/smaller than the coil structure [see figure 3.]
Regarding claims 4 and 8, AAPA discloses the winding includes winding pins [5] embedded in the substrate.  AAPA further discloses first conductors [6] located on a top surface of the substrate and connected to corresponding winding pins; and second conductors [7] located on a bottom surface of the substrate and connected to corresponding winding pins. 
Regarding claims 6-7, the specific shape and material use for the dummy/guiding structure would have been an obvious design consideration for the purpose of facilitating manufacturing.
Regarding claims 9-10, AAPA further discloses additional winding for a transformer.
Regarding claim 21, Chin discloses the spacer in directly contact the side surface of the core [104] along an entire height of the side surface of the core.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837